[Cite as State v. Marx, 2021-Ohio-984.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-20-018

        Appellee                                 Trial Court No. 2019CR0228

v.

Benjamin Marx                                    DECISION AND JUDGMENT

        Appellant                                Decided: March 26, 2021

                                           *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                           *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a January 22, 2020 judgment of the Wood County

Court of Common Pleas, denying appellant’s Crim.R. 29 motion for acquittal, and

finding appellant guilty on one count of failure to comply with an order or signal of a

police officer, in violation of R.C. 2921.331, a felony of the third degree, and one count
of theft, in violation of R.C. 2913.02, a felony of the fifth degree. Appellant was

sentenced to a 41-month total term of incarceration. For the reasons set forth below, this

court affirms the judgment of the trial court.

         {¶ 2} Appellant, Benjamin Marx, sets forth the following two assignments of

error:

                I. The court abused its discretion and erred to the prejudice of

         [a]ppellant by denying his Crim.R. 29 motion.

                II. The jury’s verdict was against the manifest weight of the

         evidence [].

         {¶ 3} The following undisputed facts are relevant to this appeal. On the morning

of May 11, 2019, a local attorney residing in the Toledo area arrived at the Perrysburg

Township Lowe’s store in order to make household purchases.

         {¶ 4} As he parked his vehicle in the Lowe’s parking lot, he noticed the distinct

sound of the Lowe’s store security alarms going off. He simultaneously observed

appellant hurriedly pushing a shopping cart full of tools away from the store with several

store employees in rapid pursuit.

         {¶ 5} At this juncture, one of the employees pursuing appellant requested that the

above-described witness call 9-1-1. The employee explained to the witness that appellant

had just stolen merchandise from Lowe’s but store policy prohibits employees from

directly calling 9-1-1 to report theft.




2.
       {¶ 6} The witness did as he was asked, promptly called 9-1-1, reported the

specifics of the crime, and furnished the perpetrator’s license plate number. The witness

had been able to secure the license plate number given his close proximity to these

events.

       {¶ 7} Shortly thereafter, an on-duty officer from the Perrysburg Township Police

Department received a notification call from dispatch regarding the crime that had just

occurred. Dispatch provided the vehicle description and license plate number.

       {¶ 8} In response to this information, the officer drove onto I-75 in a northbound

direction in order to keep an eye out for the subject vehicle. While on I-75, the officer

observed appellant driving in a suspicious fashion.

       {¶ 9} The officer began following the suspicious vehicle. She quickly determined

that the vehicle’s license plate number was a match to the license plate number provided

by dispatch for the perpetrator of the Lowe’s theft.

       {¶ 10} Given these facts and circumstances, she activated her overhead lights and

attempted to pull over appellant. Appellant fled at a reckless rate of speed, exited I-75 at

Miami Street, and led her and other officers on an extended, high-speed chase.

       {¶ 11} During the course of the ensuing police chase, appellant drove in an

exceptionally dangerous fashion, reaching speeds of 120 m.p.h. and nearly causing

numerous accidents.

       {¶ 12} Later during the pursuit, appellant fishtailed his vehicle in the vicinity of

Owens Community College, resulting in appellant being face-to-face with the initial




3.
officer who first spotted him on I-75. Her police vehicle was now approximately five

feet from appellant’s now stopped vehicle.

       {¶ 13} As appellant appeared to be ending his flight following his fishtail halt, the

officer began to exit her vehicle. At this point, appellant gunned his engine, resumed his

flight, and again reached speeds well in excess of 100 m.p.h.

       {¶ 14} Given the extreme risk of harm associated with continuing this high speed

pursuit in a densely travelled and populated area, the chase was called off. The license

plate number of the subject vehicle was run through the Bureau of Motor Vehicle’s

database and was found to belong to appellant.

       {¶ 15} Appellant was arrested later that day at a Sylvania Township sushi

restaurant where appellant was employed as a cook. In a hasty attempt to evade

responsibility by superficially altering his appearance, appellant had shaved off his facial

hair in his motor vehicle after the police chase. Appellant had placed his shaved facial

hair in the glove compartment of the vehicle. In addition, appellant had removed the rear

license plate of his vehicle.

       {¶ 16} On June 19, 2019, appellant was indicted on one count of failure to comply

with an order or signal of a police officer, in violation of R.C. 2921.331, a felony of the

third degree, and one count of theft, in violation of R.C. 2913.02, a felony of the fifth

degree based upon the determined value of the stolen items being $1,406.85.




4.
       {¶ 17} On January 22, 2020, following a jury trial, appellant was found guilty of

both offenses. On January 28, 2020, appellant was sentenced to a 41-month total term of

incarceration. This appeal ensued.

       {¶ 18} In the first assignment of error, appellant alleges that the trial court abused

its discretion in its denial of appellant’s Crim.R. 29 motion for acquittal. We do not

concur.

       {¶ 19} It is well-established that appellate review of a disputed denial of a Crim.R.

29 motion for acquittal is governed by the same standard as is employed in determining

whether a verdict is supported by sufficient evidence. State v. Tenace, 109 Ohio St.3d

255, 2006-Ohio-2417, 847 N.E.2d 386, ¶ 37.

       {¶ 20} In conjunction, resolving challenges to the sufficiency of the evidence

requires consideration of whether, when the evidence is examined in the light most

favorable to the prosecution, a rational trier of fact could have found the elements of the

crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d

492 (1991). The appellate court must assess whether the evidence, if believed, would

support a conviction. Jenks at paragraph two of the syllabus.

       {¶ 21} In principle support of the first assignment, appellant maintains that

appellee failed to establish appellant’s identity as the perpetrator at trial. The record of

evidence firmly belies this claim.

       {¶ 22} Appellant appears to rely upon his transparent effort to superficially modify

his appearance by shaving in the car after his initial escape as somehow operating to




5.
negate the validity of his positive identification by multiple eyewitnesses. We are not

persuaded.

       {¶ 23} The above-discussed Lowe’s patron, the eyewitness in the parking lot,

testified at trial, “I could hear the alarm going off, the security alarm, as I was coming up

to the building * * * The next thing I saw is a gentleman coming out pushing a cart, kind

of -- I wouldn’t say running -- but walking fast, jogging * * * [B]ehind him were two

Lowe’s employees telling me to call the police, he is stealing from us.”

       {¶ 24} At the conclusion of his testimony, this witness was asked by the

prosecution, “[O]n a scale of 1 to 100, 1 being almost absolutely uncertain, 100 being 100

percent confident, how certain are you that the person sitting here today was the person

who pushed out that cart stealing those items from Lowe’s?”

       {¶ 25} The witness definitively responded, “I am absolutely confident of that * * *

We would be at the 100 [in certainty].” (Emphasis added).

       {¶ 26} The Perrysburg Township police officer who originally observed appellant

on I-75 driving the vehicle with a license plate number matching the one that had been

reported to 9-1-1 by the witness, likewise furnished detailed testimony of these events.

       {¶ 27} She testified, “I received a dispatch * * * reporting that somebody had just

stolen items from Lowe’s * * * [T]hey provided a license plate [number] Henry Sam

William 9594.”

       {¶ 28} The officer next explained that shortly thereafter she observed a man

driving suspiciously leaving the area in a northerly direction on I-75, so she began to




6.
follow the vehicle. She testified, “[The vehicle] started to speed up. And then at that

point, I looked at the rear license plate, and it matched the license plate that dispatch

provided, Henry Sam William 9594.”

       {¶ 29} The officer testified that she activated her overhead lights. Appellant fled

at an extremely reckless rate of speed. She testified that appellant’s speed during the

chase ranged from 100 m.p.h. to 120 m.p.h.

       {¶ 30} At one point, appellant’s vehicle fishtailed and screeched to a halt. This

enabled the officer to make direct visual contact with appellant in extremely close

proximity to appellant.

       {¶ 31} The officer testified, “The defendant and I -- meet face-to-face. It was like

slow motion in time. I remember it took about 15 seconds * * * I looked right at him, he

looked right at me, it was like we locked eyes.”

       {¶ 32} The officer further testified regarding appellant resuming his flight at a

high rate of speed and her ultimate determination to cease the pursuit due to the

significant public safety risk.

       {¶ 33} The officer then testified that she subsequently viewed the bureau of motor

vehicle photo of appellant, which was connected to the license plate number of the

vehicle that the officer had just pursued.

       {¶ 34} Based upon the officer’s close, direct observation of appellant during the

pursuit, the officer was asked, “How certain were you that BMV photo matched the




7.
driver that you came face-to-face with midway through that pursuit?” The officer

conclusively replied, “100 percent. That’s why I issued the warrant.” (Emphasis added).

       {¶ 35} The record reflects that appellant’s assertion in support of the first

assignment of error, that appellee failed to successfully establish the identity of appellant

as the culpable party, is without merit.

       {¶ 36} Multiple, credible eyewitnesses definitively identified appellant as the

offender. We find appellant’s first assignment of error not well-taken.

       {¶ 37} In the second assignment of error, appellant alleges that his convictions

were against the manifest weight of the evidence. We do not concur.

       {¶ 38} It is well-established that when reviewing a manifest weight of the

evidence challenge on appeal, this court must review the record of evidence, weigh the

evidence and all reasonable inferences, consider witness credibility, and determine

whether, in resolving evidentiary conflicts, the jury clearly lost its way such that a

manifest miscarriage of justice resulted. State v. Thompkins, 78 Ohio St.3d 380, 386, 678

N.E.2d 541 (1997).

       {¶ 39} In support of the second assignment of error, appellant summarily

speculates that the jury verdicts were not based upon the weight of the evidence, but were

actually based upon jury concerns of, “the potentially dangerous outcome of a high-speed

police chase.”




8.
       {¶ 40} The record contains detailed, compelling testimony provided by highly

credible eyewitnesses reflecting appellant’s guilt. The record contains no contrary

evidence or testimony on appellant’s behalf.

       {¶ 41} We find that the record reflects that ample evidence, sufficient for a

rational trier of fact to have found the elements of the offenses proven beyond a doubt,

was presented at trial.

       {¶ 42} Appellant has failed to establish that the jury clearly lost its way, causing

a manifest miscarriage of justice. We find appellant’s second assignment of error not

well-taken.

       {¶ 43} On consideration whereof, we find that substantial justice has been done in

this matter. The judgment of the Wood County Court of Common Pleas is hereby

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




9.
                                                              State v. Marx
                                                              C.A. No. WD-20-018




Thomas J. Osowik, J.                          _______________________________
                                                          JUDGE
Christine E. Mayle, J.
                                              _______________________________
Myron C. Duhart, J.                                       JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE



           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




10.